Case 4:17-cv-13292-LVP-EAS ECF No. 124-8 filed 03/10/20   PageID.2999   Page 1 of 11




                                 Exhibit 7
          Case 4:17-cv-13292-LVP-EAS ECF No. 124-8 filed 03/10/20                                             PageID.3000
AFT Leaders: Judge Makes Clear That Project Veritasʼ Unlawful Tactics Have a Price | American Federation of Teachers                  Page 2 of 11


                                                          Member Benefits         Find your Local       How to Join           En Español    Search




ABOUT US         OUR MEMBERS           OUR COMMUNITY             TAKE ACTION         PRESS CENTER             OUR NEWS


                                                                                                                   PRESS CENTER



          Press Release                                                                                                Press Releases (/press/releases)
                                                                                                                       New York Times columns
          AFT Leaders: Judge Makes Clear                                                                               (/press/nyt)

          That Project Veritas’ Unlawful                                                                               Blog
                                                                                                                       (https://aftvoices.org/@rweingarten)

          Tactics Have a Price                                                                                         Speeches (/press/speeches)
                                                                                                                       Media Kits (/press/media-kits)



          For Release:                                                                 Contact:
          Wednesday, December 27, 2017                                          Marcus Mrowka
                                                                               202-531-0689 (cell)
                                                                               mmrowka@aft.org

                                                                                                                (http://www.twitter.com/rweingarten)
          WASHINGTON—Joint statement of AFT President Randi Weingarten
          WASHINGTON—
          and AFT Michigan President David Hecker in response to U.S. District
          Judge Linda Parker’s decision regarding Project Veritas:

          “Today, a judge made clear to Project Veritas that its unlawful tactics
          have a price. We understand that Judge Parker chose to show
          deference to free speech in lifting the injunction that has been in place
          for three months, but she made crystal clear that the AFT’s claim about
          Project Veritas violating Michigan law when it infiltrated our
          confidential operations is likely to succeed.

          “We believe strongly in the First Amendment, and while our swift
          action in seeking judicial relief was a heavy lift from a legal perspective,
          it established a strong foundation for our longer-term goal of
          protecting students, teachers and families in Michigan from the abusive
          actions of Project Veritas.

          “The judge’s decision supports our position that we have a right of
          action the moment Project Veritas publishes anything illegally obtained
          by its operative Marisa Jorge. Today’s decision gives clear warning that
          Project Veritas and the people working on its behalf, in this case a
          former Liberty University student, will be held liable for their actions.
          For too long, James O’Keefe and his associates have advanced a
          political agenda from secret donors using infiltration and lies, heavily
          edited videos and spurious claims. O’Keefe has repeatedly declared his
          war on teachers, students and families organizing in the interest of
          high-quality public education, and routinely advances false narratives

https://www.aft.org/press-release/aft-leaders-judge-makes-clear-project-veritas-unlawful-tactics-have-price

                                                                              1
          Case 4:17-cv-13292-LVP-EAS ECF No. 124-8 filed 03/10/20                                                PageID.3001
AFT Leaders: Judge Makes Clear That Project Veritasʼ Unlawful Tactics Have a Price | American Federation of Teachers           Page 3 of 11

          based on heavily manipulated video. We will be zealous in seeking full
          relief and damages the moment O’Keefe goes public with any of the
          material stolen or illegally obtained by Project Veritas associates, and in
          challenging media narratives that promote false propaganda in the
          interest of secret political agendas.”

                                                         ####
            The AFT represents 1.7 million pre-K through 12th-grade teachers; paraprofessionals and other
           school-related personnel; higher education faculty and professional staff; federal, state and local
                government employees; nurses and healthcare workers; and early childhood educators.




https://www.aft.org/press-release/aft-leaders-judge-makes-clear-project-veritas-unlawful-tactics-have-price

                                                                                        2
          Case 4:17-cv-13292-LVP-EAS ECF No. 124-8 filed 03/10/20                                           PageID.3002
AFT Michigan Wins the Right to Gather Information about Unlawful Activity from Project Veritas | American Federation of Teachers      Page 4 of 11


                                                          Member Benefits          Find your Local       How to Join          En Español    Search




ABOUT US         OUR MEMBERS            OUR COMMUNITY            TAKE ACTION          PRESS CENTER          OUR NEWS


                                                                                                                    PRESS CENTER



          Press Release                                                                                                Press Releases (/press/releases)
                                                                                                                       New York Times columns
          AFT Michigan Wins the Right to                                                                               (/press/nyt)

          Gather Information about                                                                                     Blog
                                                                                                                       (https://aftvoices.org/@rweingarten)

          Unlawful Activity from Project                                                                               Speeches (/press/speeches)
                                                                                                                       Media Kits (/press/media-kits)
          Veritas
          AFT’s Weingarten: ‘We are determined to hold unscrupulous political
          operatives accountable to the law, to expose their deceptions, and to
          protect students, families and teachers from their distortions and smear
                                                                                                                (http://www.twitter.com/rweingarten)
          tactics.’


          For Release:                                                                 Contact:
          Friday, March 2, 2018                                                 Marcus Mrowka
                                                                                202-531-0689 (cell)
                                                                                mmrowka@aft.org



          FLINT—A federal magistrate ruled this week that conservative hit
          FLINT
          group Project Veritas, founded by right-wing activist James O’Keefe,
          can no longer dodge its legal obligation to provide information to AFT
          Michigan about alleged unlawful activity conducted by the
          organization and its operatives. In a major victory, Magistrate Judge
          Elizabeth Stafford granted AFT Michigan’s motion to compel legal
          discovery and ordered the process to begin within two weeks.

          Stafford ruled that the objections to the legal discovery process by
          Project Veritas are “wholly without merit.” She also dismissed the
          request by Project Veritas to have AFT Michigan pay their legal fees.


          AFT Michigan alleges that Project Veritas and its operative Marisa Jorge
          committed fraudulent, unauthorized and unlawful surveillance of AFT
          Michigan staff, leaders and associates for the purpose of distorting and
          disseminating that surveillance in order to smear the union. Jorge used
          an alias to secure an internship with AFT Michigan last year, ostensibly
          to obtain information Project Veritas could use in one of its famously


https://www.aft.org/press-release/aft-michigan-wins-right-gather-information-about-unlawful-activity-project

                                                                               3
          Case 4:17-cv-13292-LVP-EAS ECF No. 124-8 filed 03/10/20                                                PageID.3003
AFT Michigan Wins the Right to Gather Information about Unlawful Activity from Project Veritas | American Federation of Teachers   Page 5 of 11

          misleading hit videos.


          Project Veritas has a long history of using deception and obfuscation to
          avoid legal accountability for its actions, including major procedural
          delays, dodging warrants and refusing to participate in the legal
          discovery process. The American Federation of Teachers and AFT
          Michigan are committed to holding Project Veritas accountable for
          violations of the law and to protecting public school students, families
          and teachers from fraudulent interference in their efforts to obtain a
          high-quality education for students. We will pursue discovery as
          vigorously as permitted by law to prove the allegations made in our
          complaint.


          AFT President Randi Weingarten said, “We are pleased that a federal
          judge has held Project Veritas accountable to the same legal due
          process that all defendants must follow. We are determined to hold
          unscrupulous political operatives accountable to the law, to expose
          their deceptions, and to protect students, families and teachers from
          their distortions and smear tactics.”

                                                         ####
            The AFT represents 1.7 million pre-K through 12th-grade teachers; paraprofessionals and other
           school-related personnel; higher education faculty and professional staff; federal, state and local
                government employees; nurses and healthcare workers; and early childhood educators.




https://www.aft.org/press-release/aft-michigan-wins-right-gather-information-about-unlawful-activity-project

                                                                                        4
          Case 4:17-cv-13292-LVP-EAS ECF No. 124-8 filed 03/10/20
AFT Responds to Latest in Project Veritas Case | American Federation of Teachers                       PageID.3004                Page 6 of 11


                                                          Member Benefits          Find your Local   How to Join          En Español    Search




ABOUT US         OUR MEMBERS            OUR COMMUNITY            TAKE ACTION          PRESS CENTER     OUR NEWS


                                                                                                               PRESS CENTER



          Press Release                                                                                            Press Releases (/press/releases)
                                                                                                                   New York Times columns
          AFT Responds to Latest in Project                                                                        (/press/nyt)

          Veritas Case                                                                                             Blog
                                                                                                                   (https://aftvoices.org/@rweingarten)
                                                                                                                   Speeches (/press/speeches)
                                                                                                                   Media Kits (/press/media-kits)
          For Release:                                                                 Contact:
          Tuesday, May 8, 2018                                                      Oriana Korin
                                                                                     202-374-6103
                                                                             Oriana.Korin@aft.org
                                                     http://www.aft.org   (http://www.aft.org)


          WASHINGTON—In response to U.S. District Judge Linda Parker’s denial
          WASHINGTON                                                                                        (http://www.twitter.com/rweingarten)
          of AFT Michigan’s emergency motion for a temporary restraining order
          against Project Veritas, AFT President Randi Weingarten and AFT
          Michigan attorney Mark Cousens issued the following statement:

          Weingarten said: “It’s ironic that on national Teacher Appreciation Day,
          while the AFT is in Puerto Rico as part of our Operation Agua work
          delivering water filters to ensure that thousands of children and
          families have safe, reliable drinking water, Project Veritas is promoting
          its work to try to smear teachers and their unions. We are disappointed
          in this ruling, but we’ll keep pursuing every possible legal avenue to
          protect Michigan students and teachers from Project Veritas’ unethical
          and unlawful smear campaigns against educators. While the group
          notorious for doctoring videos continues to promote footage of our
          teachers that it gained in direct violation of Michigan law, we’ll
          continue fighting for the safe, well-funded classrooms that Michigan’s
          kids deserve.”

          Cousens said: “This proactive action was to ensure that no Michigan
          educators would be falsely disparaged, or have any of their statements
          distorted. While the federation did not prevail in this effort, we will
          continue to pursue legal remedies against Project Veritas and seek
          damages for its illegal activity if and when they release footage of our
          members obtained unlawfully. AFT Michigan believes that material
          unlawfully obtained by Project Veritas could be appropriate lines of
          inquiry for an action for damages or contempt criminal prosecution.”



https://www.aft.org/press-release/aft-responds-latest-project-veritas-case

                                                                              5
          Case 4:17-cv-13292-LVP-EAS ECF No. 124-8 filed 03/10/20
AFT Responds to Latest in Project Veritas Case | American Federation of Teachers                                 PageID.3005   Page 7 of 11

                                                         ####
            The AFT represents 1.7 million pre-K through 12th-grade teachers; paraprofessionals and other
           school-related personnel; higher education faculty and professional staff; federal, state and local
                government employees; nurses and healthcare workers; and early childhood educators.




https://www.aft.org/press-release/aft-responds-latest-project-veritas-case

                                                                                        6
          Case 4:17-cv-13292-LVP-EAS ECF No. 124-8 filed 03/10/20
Judge Allows AFT to Examine Project Veritas Documents | American Federation of Teachers               PageID.3006                Page 8 of 11


                                                         Member Benefits         Find your Local    How to Join          En Español    Search




ABOUT US         OUR MEMBERS          OUR COMMUNITY            TAKE ACTION          PRESS CENTER      OUR NEWS


                                                                                                              PRESS CENTER



          Press Release                                                                                           Press Releases (/press/releases)
                                                                                                                  New York Times columns
          Judge Allows AFT to Examine                                                                             (/press/nyt)

          Project Veritas Documents                                                                               Blog
                                                                                                                  (https://aftvoices.org/@rweingarten)
                                                                                                                  Speeches (/press/speeches)
                                                                                                                  Media Kits (/press/media-kits)
          For Release:                                                                 Contact:
          Friday, July 20, 2018                                                  Andrew Crook
                                                                o: 202-393-8637 | c: 607-280-6603
                                                                                 acrook@aft.org



          DETROIT—A federal judge has issued a crucial ruling
          DETROIT
                                                                                                           (http://www.twitter.com/rweingarten)
          (//www.aft.org/sites/default/files/order_granting.pdf) allowing the
          American Federation of Teachers to gather information on conservative
          hit group Project Veritas, as legal and financial pressure on the
          embattled outfit mounts.

          Veritas, run by right-wing activist James O’Keefe, orchestrated an
          intrusion on the union’s Michigan offices in 2017, dispatching a mole to
          covertly access documents and record private discussions.

          The mole, Marisa Jorge, adopted a pseudonym, “Marissa Perez,” and
          pretended to be a student at the University of Michigan to gain access
          to AFT Michigan’s offices as an intern. She allegedly used that access to
          steal documents and spy on employees.

          On Thursday, Judge Linda Parker ruled that the AFT could amend its
          legal complaint based on the publication of Jorge’s doctored videos,
          granting legal discovery and paving the way for the union to continue
          to hold Project Veritas accountable to the law.

          Project Veritas has a long history of deploying lies, deception and
          obfuscation to avoid legal accountability for its actions, including
          engineering procedural delays, dodging warrants and refusing to
          participate in the discovery process.

          AFT Michigan President David Hecker said: “James O’Keefe and his
          operative Melissa Jorge deliberately set out to deceive the public as
          part of a devious attempt to attack teachers and public education. Their
          tactics were illegal and fraudulent and must be condemned and fully


https://www.aft.org/press-release/judge-allows-aft-examine-project-veritas-documents

                                                                             7
          Case 4:17-cv-13292-LVP-EAS ECF No. 124-8 filed 03/10/20
Judge Allows AFT to Examine Project Veritas Documents | American Federation of Teachers                          PageID.3007   Page 9 of 11

          investigated. With this ruling, Judge Parker will allow us to hold Project
          Veritas to the law it would prefer to flagrantly ignore.”

          AFT President Randi Weingarten said: “The AFT and AFT Michigan are
          committed to holding Project Veritas accountable for its unlawful
          misrepresentations, infiltrations, and splicing and dicing of unlawfully
          obtained material to smear teachers and public schools. We are pleased
          that a federal judge has allowed us to pursue discovery, and we will
          move forward in our efforts to bring to light the deceptive,
          unscrupulous distortion tactics Project Veritas is known for.”

                                                         ####
            The AFT represents 1.7 million pre-K through 12th-grade teachers; paraprofessionals and other
           school-related personnel; higher education faculty and professional staff; federal, state and local
                government employees; nurses and healthcare workers; and early childhood educators.




https://www.aft.org/press-release/judge-allows-aft-examine-project-veritas-documents

                                                                                        8
            Case 4:17-cv-13292-LVP-EAS ECF No. 124-8 filed 03/10/20                                         PageID.3008
Federal Judge Denies James OʼKeefeʼs Attempt to Dodge Accountability for Illegal Michigan Sting | American Federation of Teachers    Page 10 of
                                                  11

                                                          Member Benefits         Find your Local       How to Join          En Español    Search




ABOUT US         OUR MEMBERS           OUR COMMUNITY             TAKE ACTION         PRESS CENTER           OUR NEWS


                                                                                                                  PRESS CENTER



          Press Release                                                                                               Press Releases (/press/releases)
                                                                                                                      New York Times columns
          Federal Judge Denies James                                                                                  (/press/nyt)

          O’Keefe’s Attempt to Dodge                                                                                  Blog
                                                                                                                      (https://aftvoices.org/@rweingarten)

          Accountability for Illegal Michigan                                                                         Speeches (/press/speeches)
                                                                                                                      Media Kits (/press/media-kits)
          Sting
          Case Exposing Infiltration and Eavesdropping of Union Offices by Fake
          Intern Moves Ahead

                                                                                                               (http://www.twitter.com/rweingarten)
          For Release:                                                                Contact:
          Thursday, March 28, 2019                                                Andrew Crook
                                                                 o: 202-393-8637 | c: 607-280-6603
                                                                                   acrook@aft.org



          DETROIT—A federal judge has rejected
          DETROIT—
          (//www.aft.org/sites/default/files/decision_mtd_03282019.pdf) right-
          wing smear merchant James O’Keefe’s bid to dismiss a lawsuit over an
          illegal sting operation perpetrated on Michigan teachers.

          O’Keefe’s organization, Project Veritas, orchestrated an intrusion on
          AFT Michigan’s offices in 2017, dispatching a mole to covertly access
          documents and record private discussions. AFT Michigan sued Project
          Veritas, seeking injunctive relief, compensatory damages and punitive
          damages. Discovery was granted in June 2018.

          Today, Judge Linda Parker of the United States District Court for the
          Eastern District of Michigan denied Project Veritas’ motion
          (//www.aft.org/sites/default/files/decision_mtd_03282019.pdf) to dismiss
          the union’s lawsuit seeking accountability and redress. It upheld the
          majority of the union’s claims, including eavesdropping, breach of duty
          of loyalty, fraudulent misrepresentation, trespass, civil conspiracy and
          unlawful interception of oral communications.

          The scam began in May 2017, when the mole, Marisa Jorge, adopted
          the pseudonym “Marissa Perez” and posed as a student at the
          University of Michigan to secure a job as an AFT Michigan intern. In

https://www.aft.org/press-release/federal-judge-denies-james-okeefes-attempt-dodge-accountability-illegal

                                                                              9
            Case 4:17-cv-13292-LVP-EAS ECF No. 124-8 filed 03/10/20                                              PageID.3009
Federal Judge Denies James OʼKeefeʼs Attempt to Dodge Accountability for Illegal Michigan Sting | American Federation of Teachers   Page 11 of
                                                  11
          fact, Jorge, a graduate of Liberty University, was a clandestine operative
          deployed by O’Keefe’s network to infiltrate the union.

          Jorge exploited her access to hack computers, steal private documents
          and covertly record union employees with her smartphone. Portions of
          her spliced-and-diced recordings were later uploaded to YouTube and
          promoted by O’Keefe.

          This is the second time this month that Project Veritas has lost a legal
          bid to have a case against it tossed. A case involving a Democratic
          National Committee sting is now moving forward to a jury trial.

          AFT Michigan President David Hecker said: “The court has agreed that
          the illegal political espionage carried out by Marisa Jorge was
          substantive. Jorge callously exploited the goodwill of our staff with the
          goal of damaging the union that represents 30,000 Michigan educators.
          We look forward to proceeding with this case to hold O’Keefe and the
          other scammers associated with Project Veritas to account.”

          AFT President Randi Weingarten said: “Judge Parker’s decision means
          we can now move forward to expose how Project Veritas perpetrated
          an illegal scam meant to harm Michigan educators and their
          representatives by undermining our union’s fight for a better life for
          our communities—including great public schools. We went to court to
          pierce Project Veritas’ veil and to halt, once and for all, its dirty tricks.
          Project Veritas has tried to cloak itself in the First Amendment to shield
          itself from breaking the law—but today’s ruling means that we can
          now do everything in our members’ power to make sure James
          O’Keefe’s reprehensible organization pays the price for its brazen
          deception.”

                                                         ####
            The AFT represents 1.7 million pre-K through 12th-grade teachers; paraprofessionals and other
           school-related personnel; higher education faculty and professional staff; federal, state and local
                government employees; nurses and healthcare workers; and early childhood educators.




https://www.aft.org/press-release/federal-judge-denies-james-okeefes-attempt-dodge-accountability-illegal

                                                                                       10
